DETAILED ACTION
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 12 require an actuation of a flow control device to inject or adjust an injection of an emulsion into a pressure vessel of a desalter/dehydrator system in relation to a detected change in voltage or current being applied to coalesce water droplets of the emulsion within the vessel.
The closest prior art does not detect the voltage/current between the electrode and then adjust or inject new emulsion into the system. Typically a current (or conductivity) or a water layer is detected or an electrical parameter of an oil layer is detected such that a flow rate can be adjusted to optimize or change the product output of a dehydrator/desalter system. The prior art does not anticipate or deem obvious the claimed method.
The closest art of is US 3,784,461 of Kusovsky et al. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961.  The examiner can normally be reached on M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN W. COHEN
Primary Examiner
Art Unit 1759


/BRIAN W COHEN/Primary Examiner, Art Unit 1759